Citation Nr: 1546739	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  The Veteran died in February 2007; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2010, the Board denied the Appellant's appeal, characterized as separate issues of service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation (DIC).  The Appellant appealed to the United States Court of Appeals for Veterans Claims (Court) that part of the June 2010 Board decision denying service connection for the cause of the Veteran's death, and indicated that she did not wish to appeal the issue of entitlement to DIC. In October 2012, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, remanded the claim of service connection for the cause of the Veteran's death to the Board for further proceedings consistent with the JMR, and dismissed the issue of entitlement to DIC; thus, the issue of entitlement to DIC is no longer before Board.  In July 2013, the Board remanded the matter to the RO for further development and adjudication pursuant to instructions set forth in the JMR.  

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A preliminary review of the record reveals that the matter is not ready for appellate disposition. 

The Appellant contends that the Veteran's liver cancer was related to his military service and because he died from a service-related disease (liver cancer), the Board must grant service-connection for the cause of his death.  The Appellant has advanced several theories of entitlement to service connection for the cause of the Veteran's death, to include: (1) the Veteran sustained damage to his liver from having contracted malaria while in service, which caused or contributed to the development of his liver cancer; (2) he developed liver cancer as a result of medications he was prescribed during service to treat his malaria; (3) he developed liver cancer as a result of in-service exposure to and contraction of liver fluke; and/or (4) he developed liver cancer as a result of in-service exposure to Agent Orange and/or benzene.  

The record contains various opinions on the cause of the Veteran's liver cancer from one doctor Board Certified in Internal Medicine and the other in Public Health and Preventive Medicine.  There is also an opinion from a nurse practitioner.  None of the opinions address all theories of causation advanced by the Appellant and given the complexities of this case, the medical evidence and the Appellant's assertions; the Board concludes a new VA examination is necessary by a heptologist to determine whether the Veteran's death from liver cancer was caused by a service-related disease.  38 U.S.C.A. § 5103A.
   
In August 2015, the Appellant submitted an independent medical opinion to the Board in support of her appeal.  She did not waive initial RO consideration of the newly submitted evidence; consequently, the matter must be remanded for issuance of a supplemental statement of the case (SSOC); 38 C.F.R. §§ 19.30, 20.1304(c).   

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Appellant is afforded every possible consideration.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from a heptologist regarding the etiology of the Veteran's liver cancer and subsequent cause of death.  The examination report should include a discussion of the Veteran's medical history (including laboratory studies, pathology reports, and immunization records obtained pursuant to the July 2013 Board remand) and the cause of his death.  After a complete review of the record, the heptologist is asked to address the following: 

a) Whether it is at least as likely as not (50 percent chance or greater) that the Veteran's liver cancer was related to damage to his liver from having contracted malaria while in service.  In answering this question the examiner must address service treatment records showing the Veteran was treated for Plasmodium Falciparum Malaria from April 1969 to May 1969.  The examiner must also address the opinions from the October 2009 and August 2014 VA examination reports. 
b) Whether it is at least as likely as not (50 percent chance or greater) that the Veteran's liver cancer was related to medications he was prescribed during service to treat his malaria.  In answering this question the examiner must address service treatment records showing his malaria was treated with Quinine, Dapsone, and Daraprim.  The examiner must also address the opinions from the October 2009 and August 2014 VA examination reports.  
c) Whether it is at least as likely as not (50 percent chance or greater) that the Veteran's liver cancer was related to in-service exposure to Agent Orange and/or benzene.  The examiner is informed that the Veteran served in the Republic of Vietnam and is presumed exposed to herbicide agents.  The examiner must also address the opinions and medical literature cited in the August 2014 VA examination report and undated independent medical examination submitted by the Appellant in August 2015.  
d) Whether it is at least as likely as not (50 percent chance or greater) that the Veteran's liver cancer was related to in-service exposure to and contraction of liver fluke.  The examiner must specifically address (i) the likelihood (expressed in terms of percentages of the rate of human infection) the Veteran was exposed to and contracted a liver fluke infection during his service in Vietnam, (ii) if at least as likely as not to have contracted a liver fluke infection, discuss the type of disease the Veteran would have contracted by liver fluke infection (e.g. fascioliasis, opisthorchiasis, clonorchiasis, etc.) and the symptoms manifested in service and/or after his discharge, (iii) if at least as likely as not to have contracted a liver fluke infection, discuss the types of tests used to identify the infection (e.g. blood tests, stool samples, biopsies, etc, and (iv) the likelihood if infected by liver fluke, whether he developed liver cancer.  The examiner must also indicate whether liver fluke infects the entire liver and/or bile ducts (i.e., do they exist in only one location or are they isolated) and state whether pathology reports would show a liver fluke infection.  The examiner is informed that the Veteran served in the Republic of Vietnam.  In answering this question, the examiner must address the opinions from the October 2009 VA examination report and undated independent medical examination submitted by the Appellant in August 2015.  

The examiner must discuss the medical literature submitted by the Appellant, and referred to in the August 2014 VA examination report and undated independent medical examination submitted in August 2015, regarding risk factors for liver cancer (herbicide and benzene exposure, liver fluke infection, etc.) and comment on the significance or applicability of the medical literature as it compares to the Veteran's medical condition.

Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

2.  Ensure the examiner's opinion is responsive to these determinative issues of causation.  If not, return the report for all necessary additional information.             38 C.F.R. § 4.2.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for the cause of the Veteran's death in light of all evidence of record, to include the independent medical opinion submitted by the Appellant in August 2015.  If this claim continues to be denied, send the Appellant and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




